Citation Nr: 1338586	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  05-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arteriosclerotic heart disease. 

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 1962 and from January 1963 to August 1979.  He died in February 2009.  The appellant is his surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Columbia, South Carolina.  The case is currently under the jurisdiction of the Columbia RO. 

In January 2008, the Veteran, sitting at the Columbia RO, testified during a hearing, via video conference, conducted by the undersigned sitting in Washington, D.C.  A copy of the hearing transcript has been associated with the claims file.

In February 2009, the appellant filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, which named Military Order of the Purple Heart (MOPH) as her representative.  In a March 2011 statement, MOPH revoked its representation.  The appellant was notified of this revocation and has not named another representative; as such, she is recognized as proceeding pro se in this appeal.  As will be addressed below, on remand the appellant will be afforded the opportunity to appoint another service organization as her representative if she so desires.

In January 2011, the appellant testified at a hearing before a Decision Review Officer at the Columbia RO.  

In September 2010, the appellant perfected an appeal as to a claim for entitlement to Combat Related Special Compensation (CRSC) or Combat Retirement and Disability Payment (CRDP).  However, the appellant withdrew this claim from appellate status in a January 2011 written statement.  See 38 C.F.R. § 20.204 (2013).  Therefore, this issue is not now before the Board.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Claim to Reopen

In a July 2008 decision, the Board (in pertinent part) remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for arteriosclerotic heart disease for additional development.  This claim was still pending at the time of the Veteran's death in February 2009. 

When a Veteran dies, an eligible person to process any pending claims when a Veteran dies to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

As noted above, the Veteran had an appeal pending at the time of his death in February 2009.  The Veteran's widow, the appellant, submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child, in March 2009, within one year after the date of the Veteran's death.  This claim was properly treated by the RO as an inferred request to substitute.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule) and 38 U.S.C.A. § 5121.  See also August 2013 RO Memo.  Therefore, the appellant has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim to reopen.  

In this regard, the July 2008 Board remand (in pertinent part) returned the claim to reopen to the RO (the agency of original jurisdiction (AOJ)) for additional development, to include issuing a new VCAA notice letter and obtaining all pertinent disability determinations from the Social Security Administration (SSA) and the underlying records associated with these determinations.  Thereafter, if the benefits sought remained denied, the AOJ was to issue a Supplemental Statement of the Case (SSOC).

Review of the claims file shows that the VCAA letter was issued in August 2008 and the SSA records were associated with the claims file in October 2008.  No SSOC was promulgated with regard to the claim to reopen.  Because SSA records are pertinent to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for arteriosclerotic heart disease, they must be reviewed by the AOJ, and an SSOC furnished if the appeal remains denied.  38 C.F.R. §§ 19.31, 19.37 (2013).

Moreover, under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Given that the AOJ did not comply with the Board's remand instructions, another remand is required. 

Cause of Death

Regarding the claim for entitlement to service connection for the cause of the Veteran's death, should the substitution claim currently on appeal be granted, it could affect the outcome of the claim for service connection for the cause of the Veteran's death.  Therefore, this claim is inextricably intertwined with the aforementioned substitution claim, its adjudication must be deferred, and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and advise her of her right to appoint a representative pursuant to the requirements set forth under 38 C.F.R. § 20.600 (2013).  She should be furnished the appropriate form (VA Form 21-22) and advised to appoint her representative, if any, and return the signed form to the appropriate VA office. 

2.  Re-adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for arteriosclerotic heart disease for substitution purposes.  If the claim remains denied, provide the appellant (and her representative, if any) a SSOC and an appropriate period of time to respond.

3.  After completing any additional development deemed warranted, re-adjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the claim remains denied, provide the appellant (and her representative, if any) a SSOC and an appropriate period of time to respond. 

4.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


